DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1)	Applicant’s election without traverse of Group I, Species 4A-4F in the reply filed on 12/20/2021 is acknowledged.
Claims 4-5, 7, and 11-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected device or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/20/2021.
Response to Amendment
2)	Applicant’s amendments to the claims filed 12/20/2021 are accepted. Claims 1 and 18 are amended; claims 20 and 35 are newly cancelled; and claims 53-61 are new.
Drawings
3)	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 164.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 
4)	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 106.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
5)	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the plurality of snaps spaced longitudinally apart” (emphasis added by Examiner) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 
Specification
6)	The disclosure is objected to because of the following informalities:
Page 14, line 5, “proximal end 104” should read “proximal end 103” to avoid a drawing objection
Page 14, line 6, “the distal end 106” should read “the distal end 104” to avoid further drawing objections
Page 21, line 1, “hub 1158” should read “hub 158” to avoid a drawing objection
Page 21, lines 2-3, “spring flange 160” should potentially need to be amended to “spring flange 164”, as “160” is already used as “the injector fitting”
Page 21, line 29, “bayonet interface 160” should read “bayonet interface 170” to avoid a drawing objection
Page 22, line 4, “bayonet interface 160” should read “bayonet interface 170” to avoid a drawing objection
Page 23, line 8, “shown in FIGS 4D-4F” should potentially need to read “FIGS 6A-6C” in order to reference the correct figures
Page 24, lines 14-15, “the hub 144 and the injector fitting 146” should read “the hub 188 and the injector fitting 190” to avoid a drawing objection
Page 25, line 2, “groove 182” should read “groove 192” to avoid a drawing objection
Page 28, line 15, “tip 102” should read “tip 108” to avoid a drawing objection
Appropriate correction is required.
Claim Objections
7)	Claims 6, 8-10 and 54-55, 57-58 are objected to because of the following informalities:  
Claim 6, line 3, “injector interface” should read “the injector interface” for continuity
Claim 8, line 3, “the snaps” should read “the plurality of snaps” for continuity and clarity
Claim 8, line 4, “notches” should read “plurality of notches” for continuity and clarity
Claim 9, line 3, “the fitting” should read “the injector fitting” and clarity
Claim 10, lines 2 and 3, “the fitting” should read “the injector fitting” for continuity and clarity
Claim 54, lines 2 and 3, “the fitting” should read “the injector fitting” for continuity and clarity
Claim 55, line 4, “respective slots” should read “respective slots of the plurality of slots” for continuity and clarity
Claim 57, line 1, “injector fitting” should read “the injector fitting” for clarity
Claim 58, line 3, “the snaps configured to interface with respective notches” should read “the plurality of snaps configured to interface with respective notches of the plurality of notches” for clarity and continuity
Appropriate correction is required.
Claim Rejections - 35 USC § 112
8)	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

9)	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

10)	Claims 8-10 and 58 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 


11)	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


12)	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


13)	Claims 1-3, 6, 8-10, 17-19, and 50-61 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the injector tip protector tube" in line 11.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of 
Claims 2-3, 6, 8-10, 17-19, and 50-52 are rejected under 35 U.S.C. 112(b) by virtue of their dependence on claim 1.
Claim 53 recites the limitation “the injector tip protector tube" in line 12.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, Examiner will interpret “the injector tip protector tube” as “the injector tip”, based on the specification and claim.
Claims 54-61 are rejected under 35 U.S.C. 112(b) by virtue of their dependence on claim 53.
Claim Rejections - 35 USC § 103
14)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
15)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

16)	Claim 1-3, 6, 8, 18-19, 50-53, and 57-61 are rejected under 35 U.S.C. 103 as being unpatentable over LaBombard (U.S. PGPUB 20120177436), hereinafter 
	Regarding claim 1, LaBombard teaches an injector cannula for delivering a medicament into a patient’s body (as shown in Fig. 2), comprising:
	a flow cannula (Fig. 2; 200) having a proximal end (end closest to Fig. 2; 203) and a distal end (end closest to Fig. 2; 202);
	an injector fitting (Fig. 2; 300) disposed on the proximal end of the flow cannula, the injector fitting configured to be coupled to a fluidic injector (Examiner interprets the injector fitting 300 of LaBombard to be configured to be coupled to a fluidic injector, as the injector fitting is perfectly capable of being coupled to a fluidic injector through intervening structure, and LaBombard teaches that the device is useful for delivery of fluids [Paragraph 0078]); and
	a tip protector tube (Fig. 2; 100) slidably disposed on the flow cannula [Paragraphs 0036, 0045], the tip protector slidable on the flow cannula from an extended position [Paragraph 0057], and a retracted position [Paragraph 0057] in which the tip protector tube is retracted proximally relative to the flow cannula thereby exposing at least a part of the flow cannula from the tip protector tube (as shown in Fig. 6).
	LaBombard fails to teach wherein the injector cannula comprises a flexible injector tip disposed on the distal end of the flow cannula and extending distally from the flow cannula; wherein in the extended position, the tip protector tube covers the entire injector tip; wherein in the retracted position, at least a part of the injector tip is exposed 
	Charles teaches an injector cannula (as shown in Fig. 4A) for delivering medicament into a patient’s body, comprising:
	a flow cannula (Fig. 4C; 12) having a proximal end and a distal end;
	an injector fitting (Fig. 4A; 24) configured to be coupled to a fluidic injector (as injector fitting 24 is connectable to a vacuum source for the removal of fluid [Paragraph 0042] and Charles further teaches that the device may be used for injection of fluid [Paragraph 0063], Examiner interprets the injector fitting to be capable of being coupled to an injector device);
	a flexible injector tip (Fig. 4C; 28) disposed on the distal end of the flow cannula and extending distally from the flow cannula (as shown in Fig. 4C); and
	a tip protector tube (Fig. 4C; 13) slidably disposed on the flow cannula (as shown between Figs. 4A-4B) from an extended position [Paragraph 0045], and a retracted position (as shown in Fig. 4A) in which the tip protector tube is retracted proximally relative to the injector tip thereby exposing at least part of the injector tip from the tip protector tube (as shown in Fig. 4A), the tip protector tube being substantially stiffer than the injector tip [Paragraphs 0045-0046] (Examiner interprets the tip protector tube as being substantially stiffer than the injector tip due to the injector tip being flexibly bent by its interaction with the tip protector tube during movement).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the injector cannula to have a flexible injector tip disposed on the distal end of the flow cannula, and the tip protector 
	However, LaBombard in view of Charles fails to explicitly teach wherein the protector tube covers the entire injector tip.
	Singh teaches an injector cannula (as shown in Fig. 7) for delivering medicament into a patient’s body [Paragraph 0045], comprising:
	a flow cannula (Fig. 8; 408) having a proximal end and a distal end;
	and a tip protector tube (Fig. 8; 410) slidably disposable on the flow cannula (as shown between Figs. 7 and 8) from an extended position in which the tip protector tube covers the entire flow cannula (as shown in Fig. 7), and a retracted position (as shown in Fig. 8) in which the tip protector tube is retracted proximally relative to the flow cannula thereby exposing at least part of the flow cannula from the tip protector tube.
	It would have been obvious to one of ordinary skill in the art to have modified the tip protector tube of LaBombard in view of Charles to cover the entire flow cannula (i.e., the injector tip). Doing so would have allowed for safety of the more fragile injector tip while the device is being inserted into a patient.
	Regarding claim 2, LaBombard in view of Charles in view of Singh teaches the injector cannula of claim 1, wherein the injector fitting comprises a Luer hub [Paragraph 0048].
	Regarding claim 3, LaBombard in view of Charles in view of Singh teaches the injector cannula of claim 1, further comprising:

	Regarding claim 6, LaBombard in view of Charles in view of Singh teaches the injector cannula of claim 3, wherein the hub has a hub interface (Fig. 9; 412) and the injector fitting has a fitting interface (Fig. 9; 305) which mates with the hub interface such that the hub interface and the injector interface secure the hub to the injector fitting in the extended position of the tip protector tube. However, LaBombard in view of Charles in view of Singh fails to teach wherein the hub has a hub interface (Fig. 9; 412) and the injector fitting has a fitting interface (Fig. 9; 305) which mates with the hub interface such that the hub interface and the injector interface secure the hub to the injector fitting in the retracted position of the tip protector tube.
	It has been held that “mere duplication of parts has no patentably significance unless a new and unexpected result is produced” (MPEP 2144.04 VI.B. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of LaBombard in view of Charles in view of Singh to duplicate the hub interface and fitting interface such that the hub interface and injector interface 
	Regarding claim 8, LaBombard in view of Charles in view of Singh teaches the injector cannula of claim 3. While LaBombard teaches a notch (Fig. 8; 412) on the hub and the injector fitting having a snap (Fig. 7; 305), the snap configured to interface with the notch on the hub to retain the tub and tip protector tube in the extended position (as shown in Fig. 9), LaBombard in view of Charles in view of Singh fails to teach the hub having a plurality of snaps spaced apart circumferentially on the hub, and the injector fitting having a plurality of notches spaced apart longitudinally on the injector fitting, the plurality of snaps configured to interface with respective plurality of notches on the injector fitting to retain the hub and tip protector tube separately in the extended position and the retracted position.
	It has been held that “mere duplication of parts has no patentably significance unless a new and unexpected result is produced” (MPEP 2144.04 VI.B. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of LaBombard in view of Charles in view of Singh to have a plurality of notches spaced apart circumferentially on the hub, and the injector fitting having a plurality of snaps configured to interface with respective plurality of notches on the hub to retain the hub and tip protector tube separately in the extended position and the retracted position.
	Additionally, it has been held that reversal of parts is an obvious modification (MPEP 2144.04 VI.A. In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955)). 
	Regarding claim 18, LaBombard in view of Charles in view of Singh teaches the injector cannula of claim 1. While LaBombard teaches that it would be obvious to use the device of LaBombard for delivery of fluids [Paragraph 0078], LaBombard in view of Charles in view of Singh fails to teach wherein the injector cannula of claim 1 further comprises an injector device for providing a pressurized source of medicament coupled to the injector fitting for delivering the medicament through the flow cannula.
	Singh teaches an embodiment, further comprising an injector device (Fig. 10; 602, 631, 658) for providing a pressurized source of medicament [Paragraph 0049] coupled to an injector fitting (Fig. 10; 604) for delivering the medicament through the flow cannula.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of LaBombard in view of Charles in view of Singh to further comprise an injector device for providing a pressurized source of medicament coupled to the injector fitting for delivering the medicament through the flow cannula, as taught by Singh. Doing so would allow for delivery of fluids to the patient, as is already taught by LaBombard.
syringe (as taught by Singh for claim 18), and a self-powered injector.
	Regarding claim 50, LaBombard in view of Charles in view of Singh teaches the injector cannula of claim 1, wherein the tip protector tube comprises a protector tube tip that extends beyond the injector tip in the extended position (Examiner interprets the furthest distal end of the tip protector tube to the protector tube tip). However, LaBombard in view of Charles in view of Singh fails to teach wherein the protector tube tip is configured to pierce body tissue.
	Singh further teaches wherein the tip protector tube comprises a protector tube tip (Fig. 7; 426) that extends beyond the flow cannula in the extended position, the protector tube tip configured to pierce body tissue [Paragraph 0046].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the protector tube tip of LaBombard in view of Charles in view of Singh to be configured to piece body tissue, as taught by Singh. Doing so would allow for the use of a single device for multiple purposes when working with a patient, instead of having to pierce the body tissue with one device, remove the device, and insert another.
	Regarding claim 51, LaBombard in view of Charles in view of Singh teaches the injector cannula of claim 50, wherein the protector tube tip comprises a hypodermic bevel (as shown in Fig. 7) (Examiner interprets the sharpened edge of the protector tube tip to be a “hypodermic bevel”, as the edge is at an angle).

	Regarding claim 53, LaBombard teaches an injector cannula for delivering a medicament into a patient’s body (as shown in Fig. 2), comprising:
	an injector fitting (Fig. 2; 300) comprising a first end configured to be coupled to a fluidic injector (Examiner interprets the injector fitting 300 of LaBombard to be configured to be coupled to a fluidic injector, as the injector fitting is perfectly capable of being coupled to a fluidic injector through intervening structure, and LaBombard teaches that the device is useful for delivery of fluids [Paragraph 0078]) and a second end; 	
a flow cannula (Fig. 2; 200) having a proximal end (end closest to Fig. 2; 203) coupled to the second end of the injector fitting (as shown in Fig. 2) and a distal end (end closest to Fig. 2; 202);
a hub (Fig. 2; 400) slidably coupled to the injector fitting (as shown in Figs. 9 and 10); and
	a tip protector tube (Fig. 2; 100) extending distally from the hub (as shown in Fig. 2) and slidably disposed on the flow cannula [Paragraphs 0036, 0045], the hub slidable on the injector fitting from an extended position (as shown in Fig. 9) [Paragraph 0057], and a retracted position [Paragraph 0057] in which the tip protector tube is retracted 
	LaBombard fails to teach wherein the injector cannula comprises a flexible injector tip disposed on the distal end of the flow cannula and extending distally from the flow cannula; wherein in the extended position, the tip protector tube covers the entire injector tip; wherein in the retracted position, at least a part of the injector tip is exposed from the tip protector tube; and the tip protector is substantially stiffer than the injector tip.
	Charles teaches an injector cannula (as shown in Fig. 4A) for delivering medicament into a patient’s body, comprising:
	a flow cannula (Fig. 4C; 12) having a proximal end and a distal end;
	an injector fitting (Fig. 4A; 24) configured to be coupled to a fluidic injector (as injector fitting 24 is connectable to a vacuum source for the removal of fluid [Paragraph 0042] and Charles further teaches that the device may be used for injection of fluid [Paragraph 0063], Examiner interprets the injector fitting to be capable of being coupled to an injector device);
	a flexible injector tip (Fig. 4C; 28) disposed on the distal end of the flow cannula and extending distally from the flow cannula (as shown in Fig. 4C); and
	a tip protector tube (Fig. 4C; 13) slidably disposed on the flow cannula (as shown between Figs. 4A-4B) from an extended position [Paragraph 0045], and a retracted position (as shown in Fig. 4A) in which the tip protector tube is retracted proximally relative to the injector tip thereby exposing at least part of the injector tip from the tip protector tube (as shown in Fig. 4A), the tip protector tube being substantially stiffer 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the injector cannula to have a flexible injector tip disposed on the distal end of the flow cannula, and the tip protector tube being substantially stiffer than the injector tip, as taught by Charles. Doing so would allow for flexibility of the flow cannula while still protecting its integrity during insertion into a patient.
However, LaBombard in view of Charles fails to explicitly teach wherein the protector tube covers the entire injector tip.
	Singh teaches an injector cannula (as shown in Fig. 7) for delivering medicament into a patient’s body [Paragraph 0045], comprising:
	a flow cannula (Fig. 8; 408) having a comprising a proximal end a distal end;
	and a tip protector tube (Fig. 8; 410) slidably disposable on the flow cannula (as shown between Figs. 7 and 8) from an extended position in which the tip protector tube covers the entire flow cannula (as shown in Fig. 7), and a retracted position (as shown in Fig. 8) in which the tip protector tube is retracted proximally relative to the flow cannula thereby exposing at least part of the flow cannula from the tip protector tube.
	It would have been obvious to one of ordinary skill in the art to have modified the tip protector tube of LaBombard in view of Charles to cover the entire flow cannula (i.e., the injector tip). Doing so would have allowed for safety of the more fragile injector tip while the device is being inserted into a patient.

	Regarding claim 57, LaBombard in view of Charles in view of Singh teaches the injector cannula of claim 53, wherein the hub and the injector fitting comprise features that retain the hub and the tip protector tube separately in the extended position (Fig. 9; 305 and 412). However, LaBombard in view of Charles in view of Singh fails to teach wherein the hub and the injector fitting comprise features that retain the hub and the tip protector tub in the retracted position.
	It has been held that “mere duplication of parts has no patentably significance unless a new and unexpected result is produced” (MPEP 2144.04 VI.B. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of LaBombard in view of Charles in view of Singh to have duplicate the features which retain the hub and tip protector tube in the extended position to allow for the hub and tip protector tube to be held in the retracted position.
	Regarding claim 58, LaBombard in view of Charles in view of Singh teaches the injector cannula of claim 57. While LaBombard teaches the features comprise a plurality of notches (Fig. 8; 412) spaced apart circumferentially on the hub and a plurality of snaps (Fig. 7; 305) spaced apart longitudinally on the injector fitting, the plurality of snaps configured to interface with respective notches of the plurality of notches on the hub to retain the hub and tip protector tube in the extended position (as shown in Fig. 9), LaBombard in view of Charles in view of Singh fails to teach the hub having a plurality of snaps spaced apart circumferentially on the hub, and the injector fitting having a plurality of notches spaced apart longitudinally on the injector fitting, the 
	It has been held that reversal of parts is an obvious modification (MPEP 2144.04 VI.A. In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955)). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified LaBombard in view of Charles in view of Singh to reverse the plurality of snaps and plurality of notches, such that the plurality of snaps is spaced apart circumferentially on the hub, and the injector fitting has the plurality of notches spaced apart longitudinally.
	Regarding claim 59, LaBombard in view of Charles in view of Singh teaches the injector cannula of claim 53. While LaBombard teaches that it would be obvious to use the device of LaBombard for delivery of fluids [Paragraph 0078], LaBombard in view of Charles fails to teach wherein the injector cannula of claim 53 further comprises an injector device for providing a pressurized source of medicament coupled to the first end of injector fitting for delivering the medicament through the flow cannula.
	Singh teaches an embodiment, further comprising an injector device (Fig. 10; 602, 631, 658) for providing a pressurized source of medicament [Paragraph 0049] coupled to an injector fitting (Fig. 10; 604) for delivering the medicament through the flow cannula.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventio to have modified the device of LaBombard in view of Charles in view of Singh to further comprise an injector device for providing a 
	Regarding claim 60, LaBombard in view of Charles in view of Singh teaches the injector cannula of claim 59, wherein the injector device is one of a syringe (as taught by Singh for claim 59), and a self-powered injector.
	Regarding claim 61, LaBombard in view of Charles in view of Singh teaches the injector cannula of claim 53, wherein the flexible injector tip has a smaller outer diameter than an outer diameter of the flow cannula (as shown in Charles Fig. 4C).
17)	Claim 9-10 and 54-55 are rejected under 35 U.S.C. 103 as being unpatentable over LaBombard in view of Charles in view of Singh, further in view of Stevenson (U.S. Patent No. 5718689), hereinafter Stevenson.
	Regarding claim 9, LaBombard in view of Charles in view of Singh teaches the injector cannula of claim 8. However, LaBombard in view of Charles in view of Singh fails to teach wherein the hub and the injector fitting have a sliding interface which rotationally aligns the hub and the injector fitting and prevents relative rotation of the hub and the injector fitting.
	Stevenson teaches a hub (as shown in Fig. 12) and a clip assembly (as shown in Fig. 10a) having a sliding interface (Fig. 12; 128 and Fig. 10a; 108) which rotationally aligns the hub and the clip assembly and prevents relative rotation of the hub and the clip assembly (Col. 8, lines 19-31).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hub and the injector fitting of 
	Regarding claim 10, LaBombard in view of Charles in view of Singh in view of Stevenson teaches the injector cannula of claim 9, wherein the sliding interface comprises a slot (Stevenson Fig. 10a; 108) on the injector fitting and a ridge (Stevenson Fig. 12; 128) on the hub, such that the ridge is slidable received in the slot.	
Regarding claim 54, LaBombard in view of Charles in view of Singh teaches the injector cannula of claim 53. However, LaBombard in view of Charles in view of Singh fails to teach wherein the hub and the injector fitting have a sliding interface which rotationally aligns the hub and the injector fitting and prevents relative rotation of the hub and the injector fitting.
	Stevenson teaches a hub (as shown in Fig. 12) and a clip assembly (as shown in Fig. 10a) having a sliding interface (Fig. 12; 128 and Fig. 10a; 108) which rotationally aligns the hub and the clip assembly and prevents relative rotation of the hub and the clip assembly (Col. 8, lines 19-31).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hub and the injector fitting of LaBombard in view of Charles to have a sliding interface which rotationally aligns the hub and the injector fitting and prevents relative rotation of the hub and the injector fitting, as adding such an interface is well known in the art, as evidenced by Stevenson.

18)	Claims 17 and 56 are rejected under 35 U.S.C. 103 as being unpatentable over LaBombard in view of Charles in view of Singh, further in view of Swenson (U.S. Patent No. 4581024), hereinafter Swenson.
	Regarding claim 17, LaBombard in view of Charles in view of Singh teaches wherein the flexible injector tip is attached to the proximal end of the flow cannula (as shown in Charles, Fig. 4C). However, LaBombard in view of Charles in view of Singh fails to teach wherein the flexible injector tip is attached to the proximal end of the flow cannula via a tip bond joint comprising adhesive disposed in an annulus between the injector tip and the flow cannula.
	Swenson teaches an injector tip (Fig. 3; 21) attached to a proximal end of a flow cannula (Fig. 3; 22) via a tip bond joint (Fig. 3; 24) comprising adhesive [Col. 4, line 38] disposed in an annulus between the injector tip and the flow cannula (as shown in Fig. 3).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the attachment of the flexible injector tip to the proximal end of the flow cannula of LaBombard in view of Charles in view of Singh to be a tip bond joint comprising adhesive disposed in an annulus 
	Regarding claim 56, LaBombard in view of Charles in view of Singh teaches the injector cannula of claim 53. However, LaBombard in view of Charles in view of Singh fails to teach a flange on a proximal end of the hub.
	Swenson teaches a hub (Fig. 3; 22) with a flange (Fig. 3; 55) on a proximal end of the hub (as shown in Fig. 53).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hub of LaBombard in view of Charles in view of Singh to have a flange at the proximal end of the hub. Doing so would allow for attachment of a syringe or other fluidic injector [Col. 6, lines 12-15].
Conclusion
19)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SMITH whose telephone number is (571)272-8495. The examiner can normally be reached Monday - Thursday 8:00 AM - 5:00 PM, Friday 9:00 AM - 1:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/R.T.S./Examiner, Art Unit 3783                                                                                                                                                                                                        
/THEODORE J STIGELL/Primary Examiner, Art Unit 3783